Name: 2009/436/EC: Council Decision of 5Ã May 2009 correcting Directive 2008/73/EC simplifying procedures of listing and publishing information in the veterinary and zootechnical fields
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  agricultural activity;  agricultural policy;  sources and branches of the law;  documentation
 Date Published: 2009-06-10

 10.6.2009 EN Official Journal of the European Union L 145/43 COUNCIL DECISION of 5 May 2009 correcting Directive 2008/73/EC simplifying procedures of listing and publishing information in the veterinary and zootechnical fields (2009/436/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) Directive 2008/73/EC (2) amended a total of 23 Council acts to provide, inter alia, for simplified procedures of listing and publishing information in the veterinary and zootechnical fields. (2) Directive 2008/73/EC entered into force on 3 September 2008. Member States are to bring into force the laws, regulations and administrative provisions necessary to comply with that Directive by 1 January 2010. However, that Directive did not provide that the Member States were to apply those provisions from that date. (3) For the sake of legal certainty, Directive 2008/73/EC should be corrected to ensure that the amendments made to the various Council acts by that Directive, in order to provide for those simplified procedures, are uniformly applied by the Member States from 1 January 2010. Directive 2008/73/EC should therefore be corrected so that it also applies from that date. Accordingly, that Directive should also be corrected in order to provide that the Member States are to apply those provisions from that date. (4) However, certain other amendments made by Directive 2008/73/EC to Directives 64/432/EEC (3) and 90/426/EEC (4) do not concern the simplified procedures and therefore they do not require the deferred date of application by the Member States of 1 January 2010. Those amendments concern respectively the adoption of specific animal health measures in accordance with the procedure laid down in Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (5) and correct an outdated reference. (5) In order to ensure a smooth transition to the new simplified procedures of listing and publishing information in the veterinary and zootechnical fields, it should be provided that transitional provisions may be adopted in accordance with the procedure laid down in Decision 1999/468/EC. (6) To ensure legal certainty and continuity, this Decision should apply from 3 September 2008, the date of entry into force of Directive 2008/73/EC. (7) Directive 2008/73/EC should therefore be corrected accordingly, HAS ADOPTED THIS DECISION: Article 1 Directive 2008/73/EC is hereby corrected as follows: 1. paragraph 2 of Article 20 shall be deleted; 2. the following Articles shall be inserted: Article 23a Transitional provisions Transitional provisions may be adopted in accordance with the procedure referred to in Article 23b(2). Article 23b Committee procedure 1. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health set up by Article 58 of Regulation (EC) No 178/2002 (6). 2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply. The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months. 3. Article 24(1) shall be replaced by the following: 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 1 January 2010. They shall forthwith communicate to the Commission the text of those provisions. They shall apply those provisions from 1 January 2010. When Member States adopt those provisions, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. Member States shall determine how such reference is to be made.; 4. Article 25 shall be replaced by the following: Article 25 Entry into force and applicability This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2010, with the exception of Article 1(1) and (5) and Articles 7, 23a and 23b. Article 2 This Decision shall apply from 3 September 2008. Article 3 This Decision shall be published in the Official Journal of the European Union. Article 4 This Decision is addressed to the Member States. Done at Brussels, 5 May 2009. For the Council The President M. KALOUSEK (1) Opinion of 2 April 2009 (not yet published in the Official Journal). (2) OJ L 219, 14.8.2008, p. 40. (3) OJ 121, 29.7.1964, p. 1977/64. (4) OJ L 224, 18.8.1990, p. 42. (5) OJ L 184, 17.7.1999, p. 23. (6) Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (OJ L 31, 1.2.2002, p. 1).;